       Case 1:18-cv-05831-PAE Document 122-1 Filed 11/18/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 PARTNER REINSURANCE COMPANY LTD.,

                                       Plaintiff,               Case No.: 1:18-cv-05831

                v.                                              [PROPOSED] SCHEDULING
                                                                ORDER
 RPM MORTGAGE, INC., LENDUS, LLC, ERWIN
 ROBERT HIRT, TRACEY HIRT, and THE ROBERT
 HIRT AND TRACEY NAJARIAN HIRT REVOCABLE
 LIVING TRUST,

                                       Defendants.


       This [Proposed] Scheduling Order is submitted by Plaintiff. Plaintiff proposes that the
case proceed as follows:

 Event                                              Deadline
 Submission of Plaintiff’s letter brief seeking     November 23, 2020
 permission to take 30(b)(6) deposition of
 LendUS, LLC and any letter brief by
 Defendants seeking permission to take further
 depositions in light of Court’s ruling on
 motion to amend
 Submission of any response letter briefs           November 30, 2020
 Disclosure of identity of Plaintiff’s testifying   November 30, 2020
 experts and general subject matter of
 testimony
 Disclosure of identify of Defendants’ rebuttal     December 14, 2020
 experts and general subject matter of
 testimony

 Within three (3) business days after ruling from the Court on request(s) for additional fact
 depositions or 21 days after Court’s ruling on the ODI’s motion to quash, whichever comes
 later, parties to submit revised scheduling order reflecting the below dates:

 Fact discovery cutoff                              21 days after a ruling from the Court on
                                                    request(s) for additional fact depositions or 21
                                                    days after the Court’s ruling on the ODI’s
                                                    motion to quash, whichever comes later
 Plaintiff’s service of opening expert reports      7 days after fact discovery cutoff
 Defendants’ service of rebuttal expert reports     28 days after fact discovery cutoff
         Case 1:18-cv-05831-PAE Document 122-1 Filed 11/18/20 Page 2 of 3




 Expert discovery cutoff                                     30 days after Defendants’ service of rebuttal
                                                             expert reports
 Pre-motion letter(s) regarding proposed                     7 days after expert discovery cutoff
 summary judgment motion(s)
 Response(s) to pre-motion letter(s) regarding               14 days after expert discovery cutoff
 proposed summary judgment motion(s)


Dated: November 18, 2020

 ROCHE CYRULNIK FREEDMAN LLP

 /s/ Nathan Holcomb
 Edward Normand
 Amos Friedland
 Nathan Holcomb
 Jordana Haviv
 Stephen Lagos
 99 Park Ave., Suite 1910
 New York, NY 10016
 Tel.: (646) 350-0527
 tnormand@rcfllp.com

 RICHARDS LAYTON & FINGER LLP

 Rudolf Koch
 One Rodney Square
 920 N. King St.
 Wilmington, DE 19801
 Tel.: (302) 651-7721
 koch@rlf.com

 Counsel for Plaintiff



---------------------------------------------------------------------------------------------------------------------

TO BE COMPLETED BY THE COURT:

The Proposed Order has been reviewed by the Court and, except as modified, is adopted as the
Scheduling Order of this Court.

This ORDER may not be modified or the dates herein extended, except as permitted herein or by
further Order of this Court for good cause shown. Any application to modify or extend the dates
herein shall be made in a written application in accordance with paragraph 1.E of the Court’s


                                                         2
       Case 1:18-cv-05831-PAE Document 122-1 Filed 11/18/20 Page 3 of 3




Individual Rules and Practices and shall be made no less than two (2) business days prior to the
expiration of the date sought to be extended.

The next Case Management Conference is scheduled for ____________ at _________.

SO ORDERED.



DATED: ____________________                                 ______________________________
                                                             Hon. Paul A. Engelmayer, U.S.D.J.




                                                3
